 



Exhibit (10)(r)
THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
VULCAN MATERIALS COMPANY
DEFERRED STOCK UNIT AMENDED AGREEMENT
Granted under the 1996 Long-Term Incentive Plan
Terms and Conditions
As Amended October 12, 2006
THIS AMENDED AWARD AGREEMENT is between the Company and the Participant, as
designated on page one of each previous agreement for an award of Deferred Stock
Units provided in 2001, 2002, 2003, 2004, or 2005 (“Prior Agreement”). This
Agreement amends and replaces each Prior Agreement (other than page one of the
Prior Agreement), effective with respect to each Prior Agreement as of the Grant
Date of the award in that Prior Agreement as if this Agreement were a separate
agreement for each such award.
RECITALS:
The Company adopted the 1996 Long-Term Incentive Plan (the “Plan”) in order to
provide for a wide array of stock-based incentives for its employees. The
Compensation Committee of the Company (the “Committee”) has granted Deferred
Stock Units to certain employees, including the Participant, in accordance with
the requirements of the Plan to carry out the purposes of the Plan. In
consideration of being awarded the Deferred Stock Units, the Participant agrees
with the Company as follows:

  1.   Definitions. All defined terms contained in the Plan are hereby
incorporated by reference, except to the extent that any term is specifically
defined in this Award Agreement.     2.   Grant of Deferred Stock Units;
Vesting; Dividend Equivalents; Withholding.

  (A)   Grant. Subject to the terms and conditions of the Plan, this Award
Agreement, and any applicable deferral election executed by the participant
under the Executive Deferred Compensation Plan, the Company hereby grants to the
Participant the number of Deferred Stock Units (“DSUs”) designated on page one
of the Prior Agreement. The DSUs represent an unfunded and unsecured promise of
the Company to issue the same number of Shares at the Payment Date (as defined
below) as DSUs granted pursuant to this Section 2(A), or accrued pursuant to
Section 2(C), under this Award Agreement. As of the Grant Date, a DSU account is
established for the Participant (“Account”), and is credited with the number of
DSUs shown on page one of the Prior Agreement. No Shares have been transferred
or set aside, or will be transferred or set aside, from the general creditors of
the Company to fund this Award. The Participant has no right to vote or receive
dividends on the Shares represented by the DSUs until the Shares have been paid
on the Payment Date, as explained below.

 



--------------------------------------------------------------------------------



 



  (B)   Vesting. Except as otherwise provided in Section 4 or 5, and subject to
the Committee’s discretion set forth in Section 6, the Participant’s right to
receive the Shares represented by the DSUs will become non-forfeitable in
installments, as follows: One-fifth of the DSUs will become non-forfeitable on
each anniversary of the Grant Date beginning on the sixth anniversary and ending
on the tenth anniversary.     (C)   Dividend Equivalents. During the period from
the Grant Date to the Payment Date (“Vesting Period”), the Participant’s Account
will be credited with dividend equivalents equal to the dividends paid on the
number of Shares represented by the DSUs during the Vesting Period (“Dividend
Equivalents”). The Dividend Equivalents will be converted to additional DSUs,
rounded to the nearest whole number, and credited to the Participant’s Account.
Dividend Equivalents will be credited to the Participant’s Account once each
year on the Payment Date for all dividends paid during the previous 12 months.
The amount of Dividend Equivalents credited to the Participant’s Account will be
divided by the Fair Market Value “FMV” on the Payment Date of one Share of
Vulcan Materials Company Stock, as defined below. In the case of dividends paid
in property, the amount credited will be based on the FMV of the property on the
Payment Date. The FMV of a Share means the average of the reported high and low
trading prices for a Share on the Payment Date on the Composite Tape for New
York Stock Exchange Listed Stocks. If the Payment Date falls on a holiday or
weekend, then the immediately preceding trading day shall be used. If the Shares
are no longer NYSE-listed, then it will be the FMV on the exchange on which it
is listed, or the average of the high and low bid quotations if the Shares are
listed on NASDAQ. If the Shares are not listed or traded on NASDAQ, the Company
will use another method to determine the FMV of a Share. Dividend Equivalents
are not considered earned and will not be paid upon termination of employment in
accordance with Section 4 or 5 below until they are credited to the
Participant’s Account on each Payment Date.     (D)   Withholding. The Company
shall have the right to either (i) require the Participant to remit to the
Company, or any person or entity designated by the Committee to administer the
Plan, an amount sufficient to satisfy any applicable federal, state, and local
income and employment tax withholding requirements, or (ii) to deduct from any
payment made pursuant to the Plan amounts sufficient to satisfy such withholding
requirements.

  3.   Payment of Deferred Stock Units. The issuance of Shares in settlement of
the Participant’s rights under this Award Agreement will be made in a lump sum
on the date (“Payment Date”) as specified in this Section 3 or, if applicable,
in accordance with a deferral election under the Executive Deferred Compensation
Plan.

  (A)   Payment Date. The Payment Date is March 1 and is the date on which the
FMV will be determined for any payments (including dividend equivalents) made
during the twelve month period following the Payment Date. Subject to paragraphs
(B) and (C), below, payment will be made as follows. Except as provided in the
next sentence, a lump sum payment will be made on the Payment Date following
each vesting date specified in Section 2(B) of the DSUs that are scheduled to
vest on such vesting date (where vesting is determined without regard to whether
any DSUs are otherwise non-forfeitable). Notwithstanding the previous sentence,
a lump sum payment will be made on the earlier of: (i) the first Payment Date
following the date of (a) death, (b) separation from service on account of
Disability, or (c) Retirement (provided such Retirement constitutes a separation
from service); and (ii) the 90th day following a Change in Control of the
Company.

 



--------------------------------------------------------------------------------



 



  (B)   Section 162(m) Payments. Notwithstanding the provisions of Section 3(A),
if a Participant is a “covered employee” (within the meaning of
Section 162(m)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)
when a payment is scheduled to be made under the Plan, any portion of the
payment that would be nondeductible under Section 162(m) of the Code (when
considered with all other compensation that the Participant is expected to
receive in the same taxable year) shall be deferred, and shall be paid on the
earliest date on which it would be deductible under Section 162(m), but no later
than the calendar year in which the Participant separates from service.     (C)
  Payments to Specified Employees. Notwithstanding the provisions of
Section 3(A), any payment that is made on account of a separation from service
by a “specified employee” and that would otherwise be made within the first six
months following such individual’s separation will, instead, be made in the
seventh month following the month in which such individual separates from
service, provided that this paragraph will not delay payment later than the
month following the Participant’s death. For purposes of the preceding sentence,
a “specified employee” is a Participant who is, at the time of his or her
separation, a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.

4.   Termination Provisions

  (A)   Retirement.

  (i)   If the Participant retires from employment pursuant to the Company’s
retirement income plan at age 62 or later, all DSUs which have been held by the
Participant for at least one (1) year prior to retirement, whether currently
forfeitable or non-forfeitable, will be deemed to be non-forfeitable.     (ii)  
If the Participant retires from employment prior to reaching the age of 62, all
DSUs granted under this Award Agreement that have not become non-forfeitable as
of the date of such retirement will be forfeited.

  (B)   Disability. Upon determination of permanent and total disability
(“Disability”) that entitles the Participant to long-term disability benefits
under the applicable long-term disability plan of the Company or a Subsidiary,
or, to the extent not eligible to participate in any Company-sponsored plan,
under the guidelines of the Social Security Administration, all DSUs granted
under this Award Agreement whether then forfeitable or non-forfeitable will
become non-forfeitable in accordance with the schedule below. All
non-forfeitable DSUs will be paid in accordance with Section 3(A) unless
accelerated by the Committee due to an unforeseeable emergency (as determined
under Section 409A of the Code).     (C)   Death. Upon the death of the
Participant under age 62, all DSUs granted under this Award Agreement whether
then forfeitable or non-forfeitable will become non-forfeitable in accordance
with the schedule below. Upon death of the participant at age 62 or later, all
DSUs which have been held by the Participant for at least one (1) year prior to
death, whether currently forfeitable or non-forfeitable, will be deemed to be
non-forfeitable. All non-forfeitable DSUs will be paid to the Participant’s
estate in accordance with Section 3(A) unless accelerated by the Committee due
to an unforeseeable emergency (as determined under Section 409A of the Code).

 



--------------------------------------------------------------------------------



 



          Date of Death or Disability     Occurs on or After the     Following
Grant Date   Percentage of DSUs Anniversary   That Become Non-Forfeitable
1st Anniversary
    10 %
2nd Anniversary
    20 %
3rd Anniversary
    30 %
4th Anniversary
    40 %
5th Anniversary
    50 %
6th Anniversary
    60 %
7th Anniversary
    70 %
8th Anniversary
    80 %
9th Anniversary
    90 %
10th Anniversary
    100 %

  (D)   Other Termination. Upon voluntary termination for reasons other than
retirement, or upon involuntary termination for reasons other than death or
Disability, including for cause, all DSUs granted under this Award Agreement
that have not become non-forfeitable as of the date of such termination will be
forfeited.

5.   Change in Control of the Company. Upon a Change in Control of the Company,
as defined in the Vulcan Materials Company Change in Control Severance Plan, all
DSUs granted under this Award Agreement (whether then forfeitable or
non-forfeitable) will be deemed to be non-forfeitable. All DSUs will be paid to
the Participant on the 90th day following a Change in Control in a lump sum.  
6.   Committee Discretion. Notwithstanding any other provision of the Plan to
the contrary, the Committee may, in its sole discretion, deem that any DSUs
granted under this Award Agreement will become non-forfeitable and to determine
whether a Participant has been terminated for reasons other than death,
Disability, or Retirement. The Committee’s determination will be final and
binding on all persons for purposes of the Plan.

 